Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. James D. Wyninegar Jr on 7/21/22.

The application has been amended as follows: 
The claims below have been amended below:


The term "the holding structure" in claims 3, 4, 9-17, 19, 22, 32 has been amended to "the at least one holding structure" to remain consistent with claim 1. 
The term "the clamp assembly" in claims 7, 9, 11, 16, 17, 19, 25, 35 should be amended to recite "the at least one clamp assembly" to remain consistent with claim 1. 
The term "the one or more gear plates" in claims 26-29 and 34 has been amended to recite "the at least one gear plate" in order to remain consistent with claim 1.
Claim 6 has been amended to recite "...further comprising a backbone, wherein [[the]] a plurality of tube management members are arranged sequentially along a length of the backbone." 
Claim 12 has been amended to recite "...wherein the intermediate rod portion of the at least one holding structure, further comprises [[of[[ one or more slide-able members configured to allow the jaw shaped end to slide-ably grip the intermediate rod shaped portion of the at least one holding structure.
Claim 15 has been amended to recite "...further comprising a backbone, wherein the base portion of the at least one holding structure is disposed in [[the]] a housing provided in [[the]]a detachable power supply pack and further configured to provide an electrical communication between the backbone and the device.
Claim 17 has been amended to recite "...wherein the at least one clamp assembly engages with the at least one holding structure through an alignment mechanism wherein, [[the]]a first alignment component in the base portion of the at least one holding structure engages with [[the]]a second alignment component in the at least one clamp assembly.
Claim 18 has been amended to recite "...wherein [[the]] one or more coupling mechanisms and [[the]]an alignment mechanism are in conjunction with each other."
Claim 26 has been amended to recite "...wherein the plurality of tracks are configured to substantially receive the [[one or more]] at least one gear plate[[s]] such that the [[one or more]]at least one gear plate[[s]] [[are]]is disposed symmetrically."
Claim 29 has been amended to recite "...wherein the one or more bias members are partially compressed in order to be placed in the at least one pocket of [[the]]a first of the [[one or more]]at least one gear plates and the at least one pocket of [[the]]a second of the [[one or more]]at least one gear plates."
Claim 38 has been amended to recite "...wherein [[the]]a flap portion of the latch is configured to prohibit releasing [[the]] coupling members from inside [[the]]a socket in the back surface of the frame."
Claim 39 has been amended to recite "...wherein [[the]]a lever portion is configured to operatively allow releasing [[the]] coupling members from [[the]]a socket in the back surface of the frame."
Claim 41 has been amended to recite "...wherein the at least one gear plate is coupled with [[the frame housing]]a housing of the frame through a connector."
Claim 42 has been amended to recite "...wherein the at least one gear plate is coupled with [[the frame housing]]a housing of the frame through a hinge pin."
Claim 45 has been amended to recite "...wherein [[the]]a section of the at least one gear plate, is configured to receive [[the]]a pairing member of the handle."
Claim 46 has been amended to recite "...wherein [[the]]a displacement of the at least one handle causes [[the]]a displacement of the at least one gear plate."
Claim 47 has been amended to recite "...wherein the at least one gear plate is configured to pivot around [[the]]a connector."
Claim 48 has been amended to recite "...wherein the at least one gear plate is configured to pivot around [[the]]a hinge pin."
Examiner Comment
Applicant’s representative agreed to file a Terminal Disclaimer to overcome Non-Statutory Double Patenting rejection in view of U.S. Patent No. 10,082,241. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Reasons for allowance remain the same.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499. The examiner can normally be reached M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEE D. WILSON
Examiner
Art Unit 3723



Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        July 21, 2022